Citation Nr: 9911517	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on verified active duty from November 
1962 to August 1966.

This appeal arises from a January 1992, Department of 
Veterans Affairs (VARO), Chicago, Illinois rating decision, 
which denied the appellant's claim for entitlement to service 
connection for post traumatic stress disorder (PTSD).  The 
Board likewise denied the appellant's claim for service 
connection for PTSD in a December 1994 decision.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") and the Board's decision 
was vacated regarding the above issue pursuant to an October 
1995 Order, following a Joint Motion for Remand.

The Board remanded the appellant's claim for further 
development in a March 1996 decision.  Additional development 
was completed, and the claim has been returned to the Board 
for further adjudication.


FINDINGS OF FACT

1.  The appellant did not engage in combat with the enemy 
during active duty.

2.  There is no corroboration of the existence of any of the 
stressors alleged to have caused post traumatic stress 
disorder. 


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for PTSD.  Under 
pertinent law and VA regulations, service connection may be 
granted if PTSD manifested as the result of service.  
38 U.S.C.A. §§ 1101, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection for 
PTSD is not well grounded.

The Board will first review the appellant's pertinent history.

A review of the appellant's service personnel records shows 
that his primary military occupational specialty (MOS) was 
that of an Administrative Specialist and Clerk at the 433rd 
Tactical Fighter Squadron and the 8th Combat Support Group, 
Ubon Air Base, Thailand, from November 1965 to August 1966.  
His DD-214 indicates that he was awarded the Air Force Good 
Conduct Medal; the Vietnam Service Medal; and the National 
Defense Service Medal.

The appellant's service medical treatment records reveal a 
normal psychiatric evaluation at the time of his initial 
enlistment examination in November 1962.  No complaints or 
findings referable to a psychiatric abnormality were indicated 
during his period of service, and his July 1966 military 
separation examination likewise reported a normal psychiatric 
evaluation with no complaints.  

VA examinations were conducted in November 1966 and December 
1968.  No complaints or findings referable to a psychiatric 
disability were indicated.

VA outpatient treatment records following service reveal that 
the appellant was treated for various physical complaints, 
particularly chronic lung disease.  He was prescribed Librium 
in October 1968.  He complained of nervousness in December 
1969 and was again prescribed Librium.  January 1971 entries 
reported that the appellant indicated that he was nervous 
sometimes and that Librium helped, though not as much as 
before, but that Thorazine helped.  In June 1972, he 
complained of nervousness and sweating, but that he otherwise 
felt "good."  He reported a history of chronic anxiety 
neurosis in March 1973, for which he had taken Librium and 
Thorazine in the past.  He complained that he felt nervous and 
could not eat.  He claimed that he started smoking to "calm 
his nerves."  The assessment was granulomatous disease with 
chronic anxiety neurosis.  A June 1974 entry indicated that 
the appellant was taking Valium as needed.

A VA examination was conducted in August 1989, but no 
complaints or findings referable to any psychiatric disorder 
were indicated.

A VA examination was conducted in March 1991.  The appellant 
complained of shortness of breath, sweating, nervousness, a 
rash, and twitching on the left side "where surgery was 
performed."  He also provided a history of hypertension and 
stress treatments.  The appellant presented as cooperative, 
oriented in all spheres, and responding intelligently to 
questions.  He claimed that he had been receiving treatment 
for hypertension for 4 years, but was not taking any 
medication for it.  

A psychiatric evaluation was conducted.  The appellant 
described a problem with anxiety beginning during military 
service.  He stated that while stationed in Thailand snakes 
and spiders would crawl over the mesh netting he slept under.  
He also claimed that he worked scheduling planes that dropped 
bombs, and that when he returned to the U. S. he was "looked 
down" upon for his part in Vietnam.  He reported that during 
the military he felt anxious and had sweats and tremors, but 
did not say anything because he wanted to appear macho.  He 
claimed that he continued to have flashbacks of the war and 
that he would awake sweating 3 to 4 times per week.  He 
indicated that he saw planes crashing in enemy territory.  He 
also claimed to have nightmares of reliving an alarm while 
getting on a plane to Bangkok.  He reported that he avoided 
war movies or watching news about the Persian Gulf War.  He 
provided a history of psychiatric treatment following an 
incident at work where he was falsely arrested and assaulted 
by a security guard, and claimed that he was humiliated and 
suffered damage to his shoulder.  He was treated for recurring 
nightmares/flashbacks of the incident and may have received 
antidepressants.  During his military service, he indicated 
that he was an administrative specialist, and worked in the 
post office and as a scheduling clerk.

On mental status examination, the appellant was alert, very 
well groomed, cooperative, and oriented. His speech was 
fluent, monotonous and hesitant.  His motor activity was 
normal.  His affect was flat and restricted.  His thoughts 
were sequential with no suicidal or homicidal ideations.  The 
diagnosis was post traumatic stress disorder (PTSD) and the 
appellant was referred to the mental health clinic.

VA treatment records, dated from May 1991 to November 1991, 
were submitted, which revealed that the appellant was 
regularly treated in the mental health clinic for symptoms of 
major depression and PTSD.  A June 1991 PTSD evaluation was 
conducted.  The appellant related a 20-year history of 
nightmares and flashbacks regarding his service in Vietnam.  
The themes of his nightmares centered around feelings of guilt 
regarding his encouragement of a Major to go on a flight, 
during which the Major was shot down, and fears of death due 
to memories of a plane catching on fire while he was on board.  
It was recommended that the appellant continue to receive 
individual therapy sessions 2 times per week in the mental 
health clinic.  He reported an increase in symptomatology 
after coming for treatment and exploring his nightmares and 
flashbacks.  An October 1991 entry reported that the appellant 
had a 20-year history of PTSD.  The examiner reported that the 
appellant still had flashbacks and would need further follow 
up with psychiatry.  The appellant was seen by a psychiatric 
resident in November 1991 for his psychiatric complaints.  He 
complained of feeling tired upon awakening.  He had poor 
motivation, but did "ok" after he was started.  He claimed 
that he still had nightmares and felt detached.  He started 
with a new therapist and was strongly urged to maintain a 
journal of all thoughts related to Vietnam.  The impression 
was that his symptoms were holding steady and he was receiving 
maximum benefits from medication.  

A March 1992 statement signed by the appellant's treating VA 
psychiatrist and the Chief of the VA Mental Health Clinic 
reported that he had been treated at the mental health clinic 
for PTSD over the past year.  A history of a plane catching 
fire and having to be grounded and repaired prior to reaching 
its destination in Vietnam with the appellant on board, about 
which he continued to have nightmares and flashbacks was 
indicated.  The appellant was reportedly traumatized when he 
saw and heard of pilots experiencing direct hits, and was 
especially marked by the death of a Major [redacted], who he had 
tried to run after and stop from going on his last mission, 
during which the Major died.  He reportedly had intense guilt 
over this event.  Other symptoms included severe avoidance 
behavior of many triggers of Vietnam experiences, including 
exposure to snakes, spiders, and insects.  The doctor 
indicated that the appellant was currently on numerous 
medications and participating in psychotherapy.  He noted that 
the appellant "unquestionably meets the criteria for a 
diagnosis of severe, chronic PTSD." 

An August 1992 statement from the appellant's VA clinical 
psychologist was also submitted.  He reported that the 
appellant did have PTSD symptoms and that, although he was not 
in combat, he witnessed the effects of combat flying on the 
pilots he serviced, and suffered frightening experiences.  It 
was noted that, of particular significance, was the reported 
survivor guilt after the appellant advised a pilot that he 
should fly his last mission and "get it over with" so he 
could rotate back to the states and return home as soon as 
possible, and the pilot was never seen again.

Additional VA treatment records, dated from January 1996 to 
November 1996, were submitted.  A January 1996 entry reported 
that the appellant requested medication refills.  The examiner 
observed no signs/symptoms of major depression, anxiety, panic 
mania and/or psychosis, and assessed adjustment disorder with 
anxious mood. 

Historical reports from the 8th Tactical Fighter Wing of Ubon 
Air Field, in Thailand, dated from July 1965 to December 1966, 
were forwarded from the U.S. Army and Joint Services 
Environmental Support Group (later known as the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR)), which 
cover the period of the appellant's service at Ubon from 
November 1965 to August 1966 as an Administrative Clerk.  The 
reports indicate that the mission of the 8th Combat Support 
Group was to supply adequate base support facilities for the 
tactical units assigned to Ubon Air Base.  The group was 
further assigned the task of exercising command over and 
furnishing support to assigned units and detachments, and to 
providing necessary maintenance for transient aircraft.

The appellant also provided additional information regarding 
alleged stressors while in service.  He reported that while on 
a stop-over en route to Bangkok for a medical appointment an 
"emergency 'take cover' alarm" sounded and he had to run 
into the building because of a high level chemical spray that 
was in the area.  He claimed that he remained in the building 
until the "all clear" signal was given.  He also reported 
that while on a C-130 at Hickman Air Force Base en route to 
Southeast Asia, the plane had a lay-over in Hawaii, and that, 
upon subsequent takeoff smoke could be seen coming from the 
aircraft which had to return for an emergency landing.  
Finally, he reported that he was close to a Major [redacted] while 
at Ubon.  He noted a particular bond because Major [redacted] was 
the only African American in the 433rd Tactical Fighter 
Squadron at that time.  He claimed that he had advised the 
Major to take one last mission so that he could return to his 
family.  However, the Major's plane was shot down, and the 
appellant felt responsible.

In response to the additional information submitted by the 
appellant, a search was conducted by USASCRUR.  Information 
forwarded by USASCRUR in June 1998 included a summary of the 
appellant's duty specialty that indicated that he performed 
and managed information tasks and activities; provided support 
concerning publication, forms, office automation, records, 
administrative communications, and mail.  He would have 
managed and controlled information management resources, and 
overseen information management functions and programs such as 
publishing, postal service, printing, records management, and 
staff support.  

Casualty data confirmed that on February 3, 1966 a Major 
[redacted] and others were reported missing after their C-123 
aircraft failed to arrive at its scheduled base, and Major 
[redacted] was listed as Missing in Action.  However, Major [redacted] 
was described as Caucasian.  The aircraft fire reported by the 
appellant could not be documented.

Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and service.  Where a 
veteran has served for 90 days or more during a period of war 
or peacetime service after December 31, 1946, and certain 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has stated that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability, objective evidence of the incurrence or 
aggravation of a disease or injury during service, and a 
nexus between the in-service injury or disease and the 
current disability.  This means that for a well-grounded 
claim for service connection, there must be a current 
disability, disease or injury during service, and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).  Service connection 
for PTSD requires (1) medical evidence establishing a clear 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by the medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  The claimed stressor may be the 
result of either a combat or non-combat experience.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).

After a contemporaneous review of the record, it is found 
that the appellant's claim for service connection for PTSD is 
not well grounded.  There is no evidence of a psychiatric 
disorder during service.  There is also no evidence of any 
psychiatric symptoms until more than 2 years after service.  

The Board is cognizant of the fact that the appellant has a 
current diagnosis of PTSD, and that in accordance with the 
Court's holding in Cohen v. Brown, 10 Vet. App. 128 (1997), 
such a diagnosis is presumed to have been made in accordance 
with the applicable DSM-IV criteria as to the adequacy of the 
symptomatology and the sufficiency of the stressor or 
stressors.  However, evidence of record does not corroborate 
the existence of the stressors that were relied upon by the 
various examiners in making the diagnosis of PTSD.  As 
indicated, the evidence of record does not show that the 
appellant engaged in combat with the enemy.  That is, there 
is no indication that he received any medals or citations 
reflective of combat involvement, or combat-related wounds or 
injuries during service.  The Court has also stated that if a 
claimed stressor is not combat related, "the veteran's lay 
testimony regarding [his] in-service stressors is 
insufficient, standing alone, to establish service connection 
and must be corroborated by 'credible evidence.'"  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994) (citations omitted); 
moreover, after-the-fact medical nexus evidence cannot be 
used to establish the occurrence of the stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  While the instant case 
contains a definitive diagnosis of PTSD, based upon a history 
of in-service combat stressors that the veteran gave to his 
examiners, the Board concludes that the record does not 
contain any documentation of a corroborated stressor which 
would afford validity to the diagnosis of PTSD.  

Indeed, a search by USASCRUR failed to corroborate the 
appellant's history of aircraft-related incidents, and, 
although a Major [redacted] was reported missing during the 
appellant's period of service, the description of Major [redacted] 
provided by the appellant contradicts the information 
regarding the Major [redacted] of record.  Specifically, the 
appellant described Major [redacted] as an African American, and 
the Major [redacted] of record was Caucasian.  Further, the 
descriptions of the incident reported by the appellant are 
contradictory.  One version indicates that he attempted to 
stop the Major from flying, and the other indicates that he 
encouraged him to go.  The Board notes that in the Joint 
Motion for Remand it was conceded that the appellant's 
reports of snakes and spiders crawling on a mesh netting was 
insufficient to support his claim.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claim for service connection for PTSD, as 
imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The claim, 
therefore, must be denied.  And since the appellant has 
failed to present a well grounded claim, the VA has no duty 
to assist him further in the development of facts pertinent 
to his claim.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim for entitlement to service connection 
for post traumatic stress disorder not well grounded, the 
appeal is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

